Case 1:12-cv-01466-ALC Document 61 Filed 08/26/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

[SEALED] OF Nite
12 Civ. 1466 (ALC
Plaintiffs,
-against- ; UNDER SEAL

[SEALED],

Defendants.

 

WHEREAS, Relator’s complaint in this action asserts, inter alia, claims (the
“NYFCA Claims”) under the New York False Claims Act, New York State Finance Law
§§ 189-194;

NOW, THEREFORE, UPON consideration of the letter motion, dated
December 8, 2015, submitted by counsel for the City of New York (the “City”), it is hereby
ORDERED as follows:

1. The motion is GRANTED.

2. The NYFCA Claims are dismissed, without prejudice, pursuant to 28
U.S.C. § 1367(c). No other claims or allegations in the Complaint shall be impacted by this
Order. The Caption shall not be affected by this Order.

3, The seal imposed by this Court on the file in this action, by Order dated
March 1, 2012, is hereby extended, and all filings in this case and the Complaint shall remain
under seal until further order of this Court, except to the extent the Court has partially lifted the
seal to permit certain disclosures. The seal shall remain in place pending a status conference, to
be requested by Relator, regarding Relator’s intent to continue to pursue the United States’

claims against Defendants.

 
Case 1:12-cv-01466-ALC Document 61 Filed 08/26/19 Page 2 of 2

4, The City shall serve a copy of this Order upon the Relator, the State of

New York, and the United States within ten (10) business days of its receipt of this Order.

HONORABLE ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

New York, New York
December ¢/ , 2015

 
